Case 1:20-cv-00230-TFM-M Document 10 Filed 06/29/20 Page 1 of 1                       PageID #: 99




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 ROBERT HROBOWSKI,                                )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )   CIVIL ACTION NO. 1:20-cv-230-TFM-M
                                                  )
 ASKEW FRAZIER, et al.,                           )
                                                  )
                                                  )
        Defendant.                                )

                                             ORDER

       Pending before the Court is the Joint Stipulation of Dismissal With Prejudice (Doc. 8, filed

6/25/20). The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action without

an order of the court “by filing a notice of dismissal before the opposing party serves either an

answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.”    FED. R. CIV. P. 41(a)(1)(A).       The joint stipulation is signed by both sides.

Consequently, by operation of Rule 41, this action has been dismissed in accordance with the joint

notice. Therefore, this case is dismissed with prejudice with each party to bear their own attorneys’

fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 29th day of June 2020.


                                            /s/ Terry F. Moorer
                                            TERRY F. MOORER
                                            UNITED STATES DISTRICT JUDGE




                                            Page 1 of 1
